DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Response to Amendment
The amendment filed on April 11, 2022 in response to the previous Office Action (11/10/2021) is acknowledged and has been entered.
Claims 1 – 17 pending
Claims 4 – 9 withdrawn.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant submits that Yoshida and Ueki fail to disclose an image sensor including (1) having units of semiconductor substrates which are integrated as a module; (2) and "a compressor that compresses the image data by a unit of a predetermined pixel block, which is a part of the plurality of light receiving units; and an output unit that outputs compressed image data from the image sensor," as recited in independent claim 1 and (3) compressed image data undergoes thinning processing by the unit of the predetermined pixel block. 

Examiner respectfully disagrees.

Re argument (1), Ueki teaches image pickup element 100 may be an integrated module (also referred to as a large scale integration (LSI) chip) obtained by forming the semiconductor substrates 101 and 102 in a multilayer structure wherein the semiconductor substrates 101 and 102 form a multilayer structure including an ADC and compressor (fig. 1; ¶59).

Re argument (2), Ueki teaches A/D conversion section 112 supplies a set of pixel data of each unit pixel created in this manner to the compression section 113 as image data. Unit pixels correspond to the “predetermined pixel block” (¶62-63).

Applicant’s argument (3) with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 is objected to because of the following informalities:  “senor” should be “sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 – 3, 10, 12 – 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 2015/0281539) in view of Atsumi et al. (US 2006/0158682).
Regarding claim 1, Ueki discloses an imaging apparatus comprising: (a) an image sensor (100) having units of semiconductor substrates which are integrated as a module (fig. 1; ¶55: image pickup element 100 may be an integrated module (also referred to as a large scale integration (LSI) chip) obtained by forming the semiconductor substrates 101 and 102 in a multilayer structure wherein the semiconductor substrates 101 and 102 form a multilayer structure including an ADC and compressor) including, a plurality of light receiving units (111) disposed in rows and columns (¶61, 89); an A/D converter (112) that converts image signals output from the plurality of light receiving units to image data (¶62: performs analog-digital conversion for each pixel signal supplied from the light-receiving section 111 to create digital pixel data); a compressor (113) that compresses the image data by a unit of a predetermined pixel block, which is a part of the plurality of light receiving units (¶62-63: A/D conversion section 112 supplies a set of pixel data of each unit pixel created in this manner to the compression section 113 as image data. Unit pixels correspond to the “predetermined pixel block”; creates coded data by compressing the image data (raw data) supplied from the A/D conversion section 112 using a predetermined method); and an output unit (114) that outputs compressed image data from the image sensor (¶71: outputs the coded data supplied from the compression section 113 to an external side of the image pickup element 100); and (b) a processor (130) including: an input unit (131) that input the compressed image data output from the image sensor (¶73: supplies the obtained coded data to the decompression section 132); a first data decompressor (132) that decompresses outputs (¶74: decompresses the coded data supplied from the input section 131 using a method matching the compression method of the compression section 113 to recover the image data); and a first image processor (130) that carries out a predetermined processing for displaying images on outputs of the first data decompressor (¶74, 159: image data is processed, stored, or displayed, for example, using the image processing device 130). Ueki fails to explicitly disclose a first data processor in which a frame of the compressed image data undergoes thinning processing by the unit of the predetermined pixel block.
	In the same field of endeavor, Atsumi teaches compressed data is thinned to create thumbnails (¶49, 52). In light of the teaching of Atsumi, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Atsumi’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of producing thumbnail data without a large buffer memory.

Regarding claim 2, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. Atsumi also teaches wherein the unit of the predetermined pixel block unit includes plurality of the light receiving units arranged in a row direction (¶37,46: uses stripes).

Regarding claim 3, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. Atsumi also teaches wherein the first image processing unit includes a first developing unit (¶37, 39-42 the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).

Regarding claim 10, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. Atsumi also teaches further comprising a data storage unit (55) for temporarily storing the compressed data output from the image sensor (¶46,52: The camera LSI only needs a buffer memory for temporarily keeping a stripe that is a small portion of the entirety of one frame and a buffer memory for saving the thumbnail data of this stripe).

Regarding claim 12, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. Ueki also teaches wherein the compressor includes a DPCM processor that carries out DPCM processing on outputs from the A/D converter (¶68, 79: in the simplified compression, a compression method using a differential pulse code modulation (DPCM) scheme or a compression method using a 1-dimensional discrete cosine transform (DCT) scheme may be employed).

Regarding claim 13, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 12. Ueki also teaches wherein the compressor includes a coding unit for coding outputs of the DPCM processor (figs. 2; ¶78-81: Golomb coding section 142 performs Golomb coding for each difference value supplied from the DPCM processing section 141).

Regarding claim 14, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 13. Ueki also teaches wherein the compressor includes a compression ratio adjusting unit for adjusting a compression ratio of data output from the coding unit (fig. 2; ¶81: compression rate adjustment section 143 adjusts the compression rate of the coded data supplied from the Golomb coding section 142 to convert it into a predetermined compression rate. As a result, coded data is obtained by compressing the image data obtained by the light-receiving section 111 with a predetermined compression rate. A variable compression rate may be set).

Regarding claim 16, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 13. Ueki also teaches  wherein the coding unit includes a Golomb coding unit (figs. 2; ¶78-81: Golomb coding section 142 performs Golomb coding for each difference value supplied from the DPCM processing section 141).

Regarding claim 17, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. Ueki also teaches wherein the image senor includes a plurality of substrates that forms a multilayered structure, wherein the light receiving unit and the compression unit are respectively arranged in different substrates (fig. 1; ¶59: an image pickup element 100 may be an integrated module (also referred to as a large scale integration (LSI) chip) obtained by forming the semiconductor substrates 101 and 102 in a multilayer structure wherein the semiconductor substrates 101 and 102 form a multilayer structure including an ADC and compressor). 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. Atsumi et al. in view of Takeda (US 2018/0109802).
Regarding claim 11, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the compressor irreversibly compresses an output from the A/D converter by the unit of the predetermine pixel block arranged in a row direction.
	In the same field of endeavor, Takeda teaches using a DPCM calculation unit 301 is configured to include a delay circuit and a subtractor for one pixel. Upon receiving the local decoded image output from the loop filter 211 of the first image coding unit 101, the DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 301, and stores the coded data in the frame memory 103 in a unit of a predetermined number of pixels (¶38). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.

Regarding claim 15, Ueki et al. in view of Atsumi et al. discloses all of the aforementioned limitations of claim 14. The combination fails to explicitly disclose wherein the compression ratio adjusting unit adjusts the compression ratio so that the compression ratio becomes within a predetermined range.
 	In the same field of endeavor, Takeda teaches that based on data sizes before and after compression when the second image coding unit 102 performs lossless compression of the reference image, as described above, the compression ratio acquisition unit 105 calculates a compression ratio for each frame (fig. 5; ¶24; 56-58). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698